       Case 3:20-cv-05777-LC-HTC Document 7 Filed 09/29/20 Page 1 of 2


                                                                          Page 1 of 2

                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                          PENSACOLA DIVISION



DAVID L DICE, JR,
      Plaintiff,

v.                                                 Case No. 3:20cv5777-LC-HTC

SECRETARY FDOC MARK S.
INCH, LT J NEEL,
OFC E R MANNERS,
OFC T MILLER,
OFC A ALLIGOOD,
NURSE JANE DOE,
NURSE JANE DOE,
      Defendants.

                                          /

                                    ORDER

      This cause comes on for consideration upon the magistrate judge’s Report and

Recommendation dated September 3, 2020 (ECF No. 5). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). I have made a de novo determination of the objections filed.

      Having considered the Report and Recommendation and the objections

thereto, I have determined that the Report and Recommendation should be adopted.
     Case 3:20-cv-05777-LC-HTC Document 7 Filed 09/29/20 Page 2 of 2


                                                                           Page 2 of 2

     Accordingly, it is now ORDERED as follows:

     1.   The Magistrate Judge’s Report and Recommendation (ECF Doc. 5) is

          adopted and incorporated by reference in this order.

     2.   This case is DISMISSED WITHOUT PREJUDICE and the pending

          motion for temporary restraining order (ECF Doc. 4) terminated for

          Plaintiff's abuse of the judicial process and because he is a three-

          striker under 28 U.S.C. § 1915(g).

     3.   The Clerk is directed to close the file.

     DONE AND ORDERED this 29th day of September, 2020.




                             s /L.A. Collier
                             LACEY A. COLLIER
                             SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:20cv5777-LC-HTC
